UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: March 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (96.23%) CONSUMER DISCRETIONARY – (12.30%) Consumer Durables & Apparel – (1.96%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (5.81%) Grupo Televisa S.A.B., ADR(Mexico) News Corp., Class A Walt Disney Co. Retailing – (4.53%) Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (12.42%) Food & Staples Retailing – (5.62%) CVS Caremark Corp. Sysco Corp. Wal-Mart Stores, Inc. Food, Beverage & Tobacco – (5.58%) Coca-Cola Co. Heineken Holding NV(Netherlands) Kellogg Co. Philip Morris International Inc. Household & Personal Products – (1.22%) Procter & Gamble Co. Total Consumer Staples ENERGY – (3.64%) Exxon Mobil Corp. Schlumberger Ltd. Total Energy FINANCIALS – (21.56%) Banks – (4.54%) Commercial Banks – (4.54%) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (9.02%) Capital Markets – (2.00%) CETIP S.A. - Mercados Organizado(Brazil) Charles Schwab Corp. Diversified Financial Services – (7.02%) JPMorgan Chase & Co. 1 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) March 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (Continued) Oaktree Capital Group LLC, Class A(a) $ Insurance – (8.00%) Multi-line Insurance – (0.70%) Loews Corp. Property & Casualty Insurance – (6.09%) Berkshire Hathaway Inc., Class B* Chubb Corp. Markel Corp.* Reinsurance – (1.21%) Alleghany Corp.* Total Financials HEALTH CARE – (5.72%) Health Care Equipment & Services – (2.63%) IDEXX Laboratories, Inc.* Medtronic, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (3.09%) Agilent Technologies, Inc. Eli Lilly and Co. Johnson & Johnson Techne Corp. Total Health Care INDUSTRIALS – (15.30%) Capital Goods – (9.22%) 3M Co. ABB Ltd., ADR(Switzerland) Blount International, Inc.* Deere & Co. Emerson Electric Co. PACCAR Inc. Pentair, Inc. Schindler Holding AG - Participation Certificate(Switzerland) Commercial & Professional Services – (2.62%) Nielsen Holdings NV* RPX Corp.* Transportation – (3.46%) FedEx Corp. Kuehne & Nagel International AG(Switzerland) Total Industrials 2 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) March 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (20.74%) Semiconductors & Semiconductor Equipment – (3.48%) Intel Corp. $ Texas Instruments Inc. Software & Services – (15.47%) Automatic Data Processing, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. SAP AG, ADR(Germany) Youku Inc., ADR(China)* Technology Hardware & Equipment – (1.79%) Hewlett-Packard Co. Nokia Oyj, ADR(Finland) Total Information Technology MATERIALS – (3.85%) Air Products and Chemicals, Inc. Sherwin-Williams Co. Sigma-Aldrich Corp. Sino-Forest Corp.(Canada)* 0 Total Materials TELECOMMUNICATION SERVICES – (0.70%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $404,323,701) STOCK WARRANTS – (0.59%) FINANCIALS – (0.59%) Banks – (0.59%) Commercial Banks – (0.59%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $2,336,989) 3 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (3.05%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $5,080,051 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $5,181,600) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $10,239,154 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $10,443,780) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $15,319,000) Total Investments – (99.87%) – (Identified cost $421,979,690) – (b) Other Assets Less Liabilities – (0.13%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $27,569,960 or 5.50% of the Fund's net assets as of March 31, 2012. (b) Aggregate cost for federal income tax purposes is $431,717,282. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND March 31, 2012 (Unaudited) Principal Value GOVERNMENT AGENCY NOTES – (0.62%) Fannie Mae, 4.00%, 01/28/13 $ $ Federal Home Loan Bank, 5.30%, 06/15/12 TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $999,982) MORTGAGES – (97.59%) COLLATERALIZED MORTGAGE OBLIGATIONS – (63.14%) Fannie Mae, 4.50%, 01/25/14 Fannie Mae, 4.00%, 09/25/17 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 04/25/19 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 3.50%, 09/25/36 Fannie Mae, 0.4418%, 02/25/37(a) Fannie Mae, 0.4918%, 03/25/37(a) Fannie Mae, 0.7418%, 06/25/38(a) Fannie Mae Whole Loan, 5.31%, 08/25/33 Fannie Mae Whole Loan, 5.09%, 11/25/43 Fannie Mae Whole Loan, 6.2075%, 08/25/47(a) Freddie Mac, 4.00%, 01/15/17 Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 5.00%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 4.00%, 06/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 4.50%, 02/15/19 Freddie Mac, 5.00%, 05/15/19 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 3.50%, 02/15/24 Freddie Mac, 1.30%, 03/15/24(a) Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 3.50%, 04/15/25 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 4.50%, 06/15/29 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 6.00%, 01/15/33 Freddie Mac, 4.25%, 06/15/33 Freddie Mac, 5.00%, 01/15/34 Freddie Mac, 5.50%, 02/15/34 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 4.00%, 03/15/37 Freddie Mac, 0.6418%, 11/15/37(a) Freddie Mac, 4.00%, 01/15/38 Freddie Mac Reference REMIC, 5.125%, 06/15/18 Freddie Mac Structured Pass-Through, 6.50%, 02/25/43 5 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Ginnie Mae, 4.50%, 10/20/20 $ $ Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 5.00%, 02/16/32 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 3.536%, 09/16/35 Ginnie Mae, 3.421%, 11/16/35 Ginnie Mae, 6.1411%, 04/20/37(a) Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (25.25%) 4.563%, 01/01/15, Pool No. 725788 6.00%, 09/01/17, Pool No. 665776 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 4.00%, 01/01/19, Pool No. 976841 3.50%, 09/01/20, Pool No. MA0521 0.736%, 11/01/20, Pool No. 466582(b) 3.00%, 12/01/20, Pool No. MA0605 3.50%, 01/01/21, Pool No. MA0629 4.00%, 07/01/25, Pool No. AD7151 6.50%, 07/01/32, Pool No. 635069 1.85%, 10/01/32, Pool No. 648917(b) 3.444%, 05/01/35, Pool No. 826242(b) 3.155%, 08/01/35, Pool No. AE0866(b) 2.427%, 09/01/35, Pool No. AL0510(b) 2.835%, 11/01/35, Pool No. AL0130(b) 4.827%, 01/01/36, Pool No. 848973(b) 5.623%, 04/01/36, Pool No. 851605(b) 2.519%, 11/01/36, Pool No. AE0870(b) 6.50%, 09/01/37, Pool No. AA0924 2.673%, 03/01/39, Pool No. AE0362(b) Total Fannie Mae Pools FREDDIE MAC POOLS – (6.51%) 5.00%, 05/01/12, Pool No. M80971 4.00%, 12/01/12, Pool No. M81008 5.50%, 12/01/18, Pool No. G11684 5.50%, 06/01/22, Pool No. G12688 4.00%, 05/01/24, Pool No. J09596 2.512%, 12/01/34, Pool No. 1H1238(b) 2.568%, 04/01/36, Pool No. 848422(b) 5.759%, 10/01/38, Pool No. 1Q1289(b) Total Freddie Mac Pools GINNIE MAE POOLS – (2.69%) 5.00%, 10/20/40, Pool No. 783539 Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $159,359,479) 6 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value OTHER AGENCIES – (0.18%) Housing Urban Development, 6.00%, 08/01/20 $ $ TOTAL OTHER AGENCIES – (Identified cost $303,969) SHORT-TERM INVESTMENTS – (3.04%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $1,658,017 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $1,691,160) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $3,341,050 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $3,407,820) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,999,000) Total Investments – (101.43%) – (Identified cost $165,662,430) – (c) Liabilities Less Other Assets – (1.43%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of March 31, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of March 31, 2012, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $165,662,430. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND March 31, 2012 (Unaudited) Principal Value FANNIE MAE – (12.27%) 1.00%, 04/04/12 $ $ 4.875%, 05/18/12 1.25%, 06/22/12 0.2318%, 07/26/12(a) 1.75%, 08/10/12 0.32%, 09/13/12(a) 0.2718%, 10/18/12(a) 0.29%, 12/03/12(a) TOTAL FANNIE MAE – (Identified cost $29,999,398) FDIC STRUCTURED SALE GUARANTEED NOTES – (2.43%) Class A-2, 144A, 0.1998%, 10/25/12(b)(c) Series 2010-L3, Class A-2, 144A, 0.2973%, 01/07/13(b)(c) TOTAL FDIC STRUCTURED SALE GUARANTEED NOTES – (Identified cost $5,942,188) FEDERAL FARM CREDIT BANK – (10.45%) 0.15%, 04/20/12(a) 0.34%, 06/21/12(a) 0.186%, 07/27/12(a) 0.216%, 10/19/12(a) 0.176%, 01/28/13(a) 0.196%, 02/21/13(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $25,545,492) FEDERAL HOME LOAN BANK – (19.32%) 5.75%, 05/15/12 1.375%, 06/08/12 0.25%, 06/21/12 0.14%, 06/22/12(a) 0.145%, 07/02/12(a) 0.14%, 07/18/12(a) 1.75%, 08/22/12 0.19%, 11/21/12 0.30%, 01/11/13 0.25%, 03/28/13 TOTAL FEDERAL HOME LOAN BANK – (Identified cost $47,233,990) FREDDIE MAC – (5.69%) 0.2218%, 05/11/12(a) 5.00%, 08/15/12 1.00%, 08/28/12 2.125%, 09/21/12 0.30%, 01/24/13(a) TOTAL FREDDIE MAC – (Identified cost $13,895,545) 8 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value OTHER AGENCIES – (6.12%) AID - Israel, 0.3489%, 05/15/12(Israel) (c) $ $ FICO Strip, 0.1503%, 06/27/12(c) FICO Strip, 0.2898%, 03/26/13(c) Tennessee Valley Authority, 6.79%, 05/23/12 TOTAL OTHER AGENCIES – (Identified cost $14,964,098) PRIVATE EXPORT FUNDING – (0.62%) 5.685%, 05/15/12 TOTAL PRIVATE EXPORT FUNDING – (Identified cost $1,510,095) REPURCHASE AGREEMENTS – (43.19%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $35,015,350 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $35,715,300) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $70,573,059 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $71,983,440) TOTAL REPURCHASE AGREEMENTS – (Identified cost $105,587,000) Total Investments – (100.09%) – (Identified cost $244,677,806) – (d) Liabilities Less Other Assets – (0.09%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of March 31, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $5,942,188 or 2.43% of the Fund's net assets as of March 31, 2012. (c) Zero coupon bonds reflect the effective yield on the date of purchase. (d) Aggregate cost for federal income tax purposes is $244,677,806. Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND March 31, 2012 (Unaudited) Shares/Units Value COMMON STOCK – (88.67%) CONSUMER DISCRETIONARY – (1.60%) Retailing – (1.60%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.65%) Food & Staples Retailing – (2.65%) CVS Caremark Corp. Total Consumer Staples ENERGY – (1.55%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (82.87%) Banks – (16.62%) Commercial Banks – (16.62%) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (42.69%) Capital Markets – (19.06%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (10.79%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (12.84%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A(a) Visa Inc., Class A Insurance – (23.56%) Multi-line Insurance – (5.30%) Loews Corp.(b) Property & Casualty Insurance – (10.18%) Markel Corp.* Progressive Corp. Reinsurance – (8.08%) Alleghany Corp.* 10 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (Continued) Everest Re Group, Ltd. $ Total Financials MATERIALS – (0.00%) Sino-Forest Corp.(Canada)* 0 Total Materials 0 TOTAL COMMON STOCK – (Identified cost $326,550,737) SHORT-TERM INVESTMENTS – (9.96%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $17,626,176 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $17,978,520) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $35,525,533 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $36,235,500) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $53,151,000) Total Investments – (98.63%) – (Identified cost $379,701,737) – (c) Other Assets Less Liabilities – (1.37%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $50,055,963 or 9.38% of the Fund's net assets as of March 31, 2012. (b) A portion of these securities is pledged to cover unfunded capital commitments at March 31, 2012. Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future. Payment would be made when a capital call is requested. Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined. Unfunded capital commitments are recorded when capital calls are requested. As of March 31, 2012, unfunded capital commitments amounted to $7,581,308. 11 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) March 31, 2012 (Unaudited) (c) Aggregate cost for federal income tax purposes is $385,044,490. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 12 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (58.28%) CONSUMER DISCRETIONARY – (8.69%) Consumer Services – (0.53%) School Specialty, Inc.* $ Media – (2.63%) News Corp., Class A Retailing – (5.53%) Amazon.com, Inc.* Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (3.38%) Food & Staples Retailing – (2.82%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (0.56%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (10.37%) Devon Energy Corp. Nabors Industries Ltd.* Transocean Ltd. Total Energy FINANCIALS – (5.67%) Diversified Financials – (5.67%) Consumer Finance – (3.13%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (2.54%) Bank of America Corp. Citigroup Inc. Total Financials HEALTH CARE – (6.15%) Health Care Equipment & Services – (3.00%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (3.15%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (11.01%) Capital Goods – (8.18%) General Electric Co. Masco Corp. Quanta Services, Inc.* Commercial & Professional Services – (2.83%) Waste Connections, Inc. Total Industrials 13 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (4.68%) Semiconductors & Semiconductor Equipment – (4.68%) Fairchild Semiconductor International, Inc.* $ Intel Corp. International Rectifier Corp.* Total Information Technology MATERIALS – (6.45%) Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold Inc. Molycorp, Inc.* Sealed Air Corp. United States Steel Corp. Total Materials UTILITIES – (1.88%) AES Corp.* Total Utilities TOTAL COMMON STOCK – (Identified cost $223,304,830) PREFERRED STOCK – (9.78%) FINANCIALS – (6.33%) Diversified Financials – (4.43%) Diversified Financial Services – (4.43%) Citigroup Capital XII, 8.50%, TRUPS Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Real Estate – (1.90%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Total Financials INDUSTRIALS – (1.37%) Transportation – (1.37%) Continental Airlines Finance Trust II, 6.00%, Conv. Pfd. Total Industrials UTILITIES – (2.08%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL PREFERRED STOCK – (Identified cost $32,817,207) CONVERTIBLE BONDS – (30.02%) CONSUMER DISCRETIONARY – (2.08%) Consumer Services – (2.08%) School Specialty, Inc., Conv. Sub. Deb., 3.75%, 11/30/26 $ Total Consumer Discretionary CONSUMER STAPLES – (5.09%) Food, Beverage & Tobacco – (5.09%) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Total Consumer Staples ENERGY – (1.19%) Transocean Inc., Conv. Sr. Notes, 1.50%, 12/15/37 Total Energy 14 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value CONVERTIBLE BONDS – (CONTINUED) FINANCIALS – (8.22%) Real Estate – (8.22%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ $ Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 4.25%, 08/15/18(a) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Total Financials INDUSTRIALS – (2.12%) Capital Goods – (2.12%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Total Industrials INFORMATION TECHNOLOGY – (4.28%) Semiconductors & Semiconductor Equipment – (4.28%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (7.04%) Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Molycorp, Inc., 144A Conv. Sr. Notes, 3.25%, 06/15/16(a) United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $102,060,745) CORPORATE BONDS – (1.76%) CONSUMER DISCRETIONARY – (0.50%) Retailing – (0.50%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.52%) Diversified Financials – (0.17%) Consumer Finance – (0.17%) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Real Estate – (0.35%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.26%) Pharmaceuticals, Biotechnology & Life Sciences – (0.26%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(a) Total Health Care INDUSTRIALS – (0.48%) Capital Goods – (0.48%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials TOTAL CORPORATE BONDS – (Identified cost $15,290,630) 15 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) March 31, 2012 (Unaudited) Total Investments – (99.84%) – (Identified cost $373,473,412) – (c) $ Other Assets Less Liabilities – (0.16%) Net Assets – (100.00%) $ T-DECS: Tangible Dividend Enhanced Common Stock TRUPS: Trust Preferred Securities * Non-Income producing security. (a) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $21,369,500 or 5.57% of the Fund's net assets as of March 31, 2012. (b) This security is in default. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of March 31, 2012, the value of defaulted securities amounted to $1,330,000 (cost: $9,921,191) or 0.35% of the Fund's net assets. (c) Aggregate cost for federal income tax purposes is $373,521,392. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 16 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND March 31, 2012 (Unaudited) Shares Value COMMON STOCK – (80.76%) FINANCIALS – (80.76%) Real Estate – (80.76%) Real Estate Investment Trusts (REITs) – (78.47%) Diversified REITs – (1.99%) Vornado Realty Trust $ Industrial REITs – (6.07%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Office REITs – (19.38%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (16.09%) American Campus Communities, Inc. AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. Retail REITs – (15.85%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Specialized REITs – (19.09%) American Tower Corp. CubeSmart Entertainment Properties Trust Host Hotels & Resorts Inc. Plum Creek Timber Co., Inc. Public Storage Rayonier Inc. Sunstone Hotel Investors, Inc.* Ventas, Inc. 17 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) March 31, 2012 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (2.29%) Real Estate Operating Companies – (2.29%) Forest City Enterprises, Inc., Class A* $ Total Financials TOTAL COMMON STOCK – (Identified cost $175,475,021) PREFERRED STOCK – (9.40%) FINANCIALS – (9.40%) Real Estate – (9.40%) Real Estate Investment Trusts (REITs) – (9.40%) Industrial REITs – (1.66%) Prologis, Inc., 6.75%, Series M Office REITs – (6.63%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (1.11%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $11,279,696) CONVERTIBLE BONDS – (4.43%) FINANCIALS – (4.43%) Real Estate – (4.43%) Real Estate Investment Trusts (REITs) – (3.88%) Office REITs – (3.88%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Operating Partnership L.P., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.55%) Real Estate Operating Companies – (0.55%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $7,068,928) SHORT-TERM INVESTMENTS – (5.03%) Banc of America Securities LLC Joint Repurchase Agreement, 0.12%, 04/02/12, dated 03/30/12, repurchase value of $4,302,043 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.075%-5.00%, 11/01/26-03/01/41, total market value $4,388,040) 18 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) March 31, 2012 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (CONTINUED) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.18%, 04/02/12, dated 03/30/12, repurchase value of $8,671,130 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-7.25%, 04/16/12-01/15/48, total market value $8,844,420) $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $12,973,000) Total Investments – (99.62%) – (Identified cost $206,796,645) – (b) Other Assets Less Liabilities – (0.38%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $9,996,441 or 3.88% of the Fund's net assets as of March 31, 2012. (b) Aggregate cost for federal income tax purposes is $219,716,122. At March 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 19 DAVIS SERIES, INC. Notes to Schedule of Investments March 31, 2012 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Fund’s Pricing Committee and Board of Directors. The Pricing Committee considers all facts they deem relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, adjusting the value based on changes in an appropriate securities index and applying liquidity discounts, pricing securities at a discount of a last traded price, which could mean marking a security to zero or valuing at the mid-point of a disclosed Initial Public Offering (“IPO”) estimated price range prior to launch date.The methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices on comparable securities, and sale prices to the prior or current day prices and challenges those prices exceeding certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations,the Pricing Committee reviews and affirms the reasonableness of the valuation on a regular basis after considering all relevant information that is reasonably available. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the Investment Company Act of 1940, securities are valued at amortized cost, which approximates market value. The Funds' valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 20 DAVIS SERIES, INC. Notes to Schedule of Investments – (Continued) March 31, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following is a summary of the inputs used as of March 31, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ – $ – $ $ $ – Consumer staples – – – Energy – – – Financials – – Health care – Industrials – Information technology – Materials – Telecommunication services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Equity securities: Financials – Industrials – Short-term securities – Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Materials – a – – – a – – Total Level 3 – Total Investments $ aIncludes securities valued at zero. 21 DAVIS SERIES, INC. Notes to Schedule of Investments – (Continued) March 31, 2012 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended March 31, 2012: Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Investment Securitiesa: Beginning balance $ $ $ Change in unrealized appreciation (depreciation) – Transfers into Level 3 from Level2 – Transfers out ofLevel 3 to Level2 – – Ending balance $ $ $ – Change in unrealized appreciation (depreciation) during the period on Level 3 securities still held at March 31, 2012 $ $ $ – Transfers into and out of Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Davis Opportunity Fund Davis Financial Fund Assets Table Investments at Value: Equity Securities: Fair valueat March 31, 2012 $ 27,569,960 a $ 50,055,963 a Valuation technique Discount applied to the last traded price Discount applied to the last traded price Unobservable input Discount rate Discount rate Amount 100% 100% Valuation technique Mid-point of estimated IPO price range Mid-point of estimated IPO price range Unobservable input IPO price range IPO price range Range (weighted average) $42-46 ($44) $42-46 ($44) Valuation technique Index-based value adjustment with liquidity discount Unobservable input Discount rate Amount 25% aIncludes securities valued at zero. 22 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 30, 2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date: May 30, 2012
